Title: [1779 December 30 Thursday.]
From: Adams, John
To: 


      1779 December 30 Thursday. We went to see the Cathedral Church at Lugo which is very rich.—A Youth came to me in the Street, and said he was a Bostonian, a Son of Mr. Thomas Hickling. He went a Privateering in an English Vessell, he said, and was unfortunately taken. Unfortunately inlisted, said I … He wanted to make his fortune he said. Out of your Countrymen and by fighting against your Country? said I.
      Two Irish Gentlemen came to pay their respects to me, Michael Meagher Oreilly, and Louis O Brien. These were Irish Officers in the Spanish Service. They invited me with great Earnestness to go to their house and spend the Evening and sup with them: but the Weather was now so cold and we were so fatigued with our uncomfortable Journey that I could not think of going out. We excused ourselves as well as We could, and when Obrien found that We could not go to his house, he sent Us a Meat Pie and a minced Pie and two Bottles of Frontinac Wine, which gave Us a fine Supper.
      We went from Lugo to Galliego and arrived in good Season, having made six Leagues and an half from Lugo. The Road was mountainous but not rocky as it had been almost all the Way heretofore. We passed over a large Bridge over a River called Carasedo, which empties itself into the Minho not far from Lugo. I saw nothing but Signs of Poverty and misery among the People: a fertile Country not half cultivated: People ragged and dirty: the Houses universally nothing but mire, Smoke, Soot, fleas and Lice: nothing appeared rich but the Churches, nobody fat but the Clergy. Many of the Villages We passed, were built with Mud filled in between Joists, Nine tenths of them uninhabited and mouldering to dust. Yet in every one of these Scenes of desolation, you would see a splendid Church, and here and there a rosy faced Priest in his proud Canonicals rambling among the rubbish of the Village. The Roads the worst, without exception the worst that were ever travelled, in a Country where it would be easy to make them very good: No Simptoms of Commerce, or even of internal Trafick: No Appearance of Manufactures or Industry.
     